Citation Nr: 0400935	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-20 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from October 1969 to April 
1972.  

This appeal originally arose from a July 1998 rating action 
that denied service connection for cardiovascular disease as 
not well-grounded.  A Notice of Disagreement (NOD) was 
received in July 1999, and a Statement of the Case (SOC) was 
issued in August 1999.  An untimely Substantive Appeal was 
received in January 2000.  A Supplemental SOC (SSOC) was 
issued in February 2000, and a "SOC" was issued in June 
2000.

In May 2001, the Board of Veterans' Appeals (Board) remanded 
this case to the RO for adjudication of the issue of the 
timeliness of the appeal.  In a statement of September 2001, 
the veteran's representative, on the veteran's behalf, 
conceded that a timely Substantive Appeal had not been filed.

By rating action of March 2002, the RO denied service 
connection for cardiovascular disease on a de novo basis, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002)) 
(providing that claims denied as not well-grounded that did 
not become final prior to July 14, 1999 were to be 
adjudicated as if the previous decision had never been made).  
A NOD was received in June 2002, and a SOC was issued in 
October 2002.  A Substantive Appeal was received in November 
2002.

For the reasons explained below, these matters are being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C.).


REMAND

In November 2000, the VCAA was signed into law.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

In this regard, the Board notes that the VCAA requires the VA 
to make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).

In this case, the record indicates that the veteran is 
receiving Social Security Administration (SSA) disability 
benefits.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should 
obtain and associate with the claims file a copy of the SSA 
decision awarding the appellant disability benefits, as well 
as copies of all medical records underlying that 
determination, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

Moreover, the record indicates continuing treatment of the 
veteran for disabilities including cardiovascular disease at 
the VA outpatient clinic in Watertown, New York.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding pertinent VA records from the 
abovementioned facility from October 2001 to the present 
time, following the procedures prescribed in 38 C.F.R. 
§ 3.159(c)(2003) as regards requesting records from Federal 
facilities.

The record also indicates hospitalization of the veteran in 
approximately 1994 or 1995 for complaints of chest pain at 
the Carthage Hospital, Carthage, New York.  However, those 
medical records are not contained in the claims file.  The 
record also indicates treatment and evaluation of the veteran 
for cardiovascular disease since 1997 by M. Ashraf, M.D. and 
H. Mirza, M.D., of Carthage, New York.  However, the complete 
medical records of such treatment and evaluation from 1997 up 
to the present time, including copies of all nuclear stress 
test, cardiac catheterization, and coronary angiogram 
reports, are not contained in the claims file.  The Board 
find that copies of all such records should be obtained and 
associated with the claims file.

The RO also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); Paralyzed 
Veterans of America  v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).  

Appellate review discloses that in January 2000 a statement 
was received from Dr. Mirza wherein he offered a medical 
opinion as to the relationship between events in the 
veteran's military service and his current cardiovascular 
disease.  In written argument dated in November 2002, the 
veteran's representative requested the Board to remand this 
case to the RO to afford the veteran a special VA 
cardiovascular examination with a nexus opinion as to the 
relationship to military service, if any, of his current 
cardiovascular disease.  The Board concurs that such 
examination would be helpful in the equitable adjudication of 
this claim. 

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to him and his representative by the 
pertinent VA medical facility at which it was to have been 
conducted.

The actions identified above are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  The SSOC that explains the bases for the 
RO's determination must include citation to the pertinent 
legal authority implementing the VCAA-i.e., 38 C.F.R. 
§§ 3.102 and 3.159 (2003)-not cited to in the October 2002 
SSOC.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that the VA 
outpatient clinic in Watertown, New York 
furnish copies of all records of 
treatment and evaluation of the veteran 
for cardiovascular disease from October 
2001 to the present time.  In requesting 
these records, the RO should follow the 
procedures of 38 C.F.R. § 3.159 (2003).  
All records/responses received should be 
associated with the claims file.  

2.  After obtaining the proper forms 
signed by the veteran authorizing the 
release of medical information to the VA, 
the RO should request copies of all 
records of his treatment and evaluation 
for cardiovascular disease by the 
Carthage Hospital, Carthage, New York in 
approximately 1994 or 1995, and by M. 
Ashraf, M.D. and H. Mirza, M.D., Medical 
Building, West Street Road, Carthage, New 
York 13619.  The complete medical records 
of Drs. Ashraf and Mirza from 1997 up to 
the present time should be requested, to 
include copies of all nuclear stress 
test, cardiac catheterization, and 
coronary angiogram reports.  In 
requesting these records, the RO should 
follow the procedures of 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.

3.  The RO should request that SSA 
furnish a copy of the decision awarding 
the veteran disability benefits, as well 
as all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the 
procedures of 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

4.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify him 
and his representative of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

6.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should also arrange for the veteran to 
undergo VA cardiovascular examination.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.
  
The doctor should render an opinion, 
consistent with sound medical judgment, 
as whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently-diagnosed 
cardiovascular disease (to include 
hypertension and left ventricular 
hypertrophy) is the result of disease or 
injury incurred in or aggravated by the 
veteran's military service.  In rendering 
this opinion, the doctor should 
specifically consider and address the 
opinion of Dr. Mirza, received in January 
2000.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

7.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to him and 
his representative by the pertinent VA 
medical facility at which it was to have 
been conducted. 

8.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.     
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for cardiovascular 
disease on appeal in light of all 
pertinent evidence and legal authority.  

11.  In the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West,     12 Vet. App. 369 (1999); Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


